DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in light of the new grounds of rejection. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 7, 8, 10, 13 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ergang USPA 2014/0050641 A1.
Regarding claims 1 and 16, Ergang discloses a method of treating a flue gas stream containing mercury (paragraphs 8 and 17), comprising: injecting a composition into the gas stream before passing the gas stream into a gas scrubber (paragraphs 67 and 86; also see figure 2: sorbent is injected prior to SDA scrubber), wherein the composition comprises an absorbent and a carrying agent (paragraph 62: water as carrying agent); and vaporizing the carrying agent in the composition after injecting the composition into the gas stream (paragraph 116: temperature at the SDA inlet is up to 390 degrees F, 
Regarding claims 3 and 17, Ergang discloses that the absorbent is selected from the group consisting of copper sulfate, polysulfide, a mixture of copper sulfate and polysulfide, and any combination thereof (paragraphs 9).
Regarding claims 4 and 18, Ergang discloses that the polysulfide is selected from sodium polysulfide, ammonium polysulfide, potassium-2-Appin. No. 16/026,360 Attorney Docket No. 35960-307617 (N10954USU1)polysulfide, calcium polysulfide, and any combination thereof (paragraph 95).  
Regarding claim 7, Ergang discloses passing the gas stream into a wet flue gas desulfurizer (paragraph 17).  
Regarding claim 8, Ergang discloses that the carrying agent is water (paragraph 62).  
Regarding claim 10, Ergang discloses that the absorbent comprises about 0.1 % to about 15% by weight in the carrying agent (claim 12).  
Regarding claim 13, Ergang discloses burning a carbonaceous fuel comprising mercury, thereby producing the gas stream (paragraph 64).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 12, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ergang USPA 2014/0050641 A1.
Ergang is relied upon as above.
Regarding claims 6, 19 and 20, Ergang discloses injecting the composition through a nozzle (paragraph 67), but does not expressly disclose that pressurized gas is also injected through the nozzle forming a mist. However, utilizing pressurized gas to control such a spray nozzle and form a mist is well-known in the art and would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention for uniform distribution. MPEP 2144.03 (A-E).
Regarding claim 12, Ergang does not expressly state a weight ratio of the oxidant or absorbent to the mercury in the gas stream ranges from about 0.5:1 to about 20,000,000:1. Absent a proper showing of criticality or unexpected results, the weight ratio is considered to be a general condition that would have been routinely optimized by one having ordinary skill in the art in order to provide optimal mercury removal. MPEP 2144.05.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ergang USPA 2014/0050641 A1 in view of Durham USPA 2012/0100053 Al.
Ergang is relied upon as above.
Regarding claim 11, Ergang does not explicitly disclose that the composition is injected into the gas stream after the gas stream has passed through a particulate control device. Durham discloses a particulate removal device located prior to injection in order to allow removal of a first portion of mercury (see Durham figure 6; paragraph 171). It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify Ergang to include a particulate removal device located prior to the injection point, as disclosed by Durham, for the purposes of removing a first portion of mercury in order to save sorbent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P JONES whose telephone number is (571)270-7383.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776